                    Case 20-12599-KBO                 Doc 13-1          Filed 10/15/20          Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                              DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    YOGAWORKS, INC., et al.,                                          Case No.

                                Debtors.1                             (Joint Administration Requested)

                                                                      D.I. No. ______

                ORDER (I) AUTHORIZING DEBTORS TO (A) REJECT CERTAIN
                UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
                NUNC PRO TUNC TO THE PETITION DATE AND (B) ABANDON
                     CERTAIN PERSONAL PROPERTY IN CONNECTION
                THEREWITH; AND (II) ESTABLISHING PROCEDURES FOR THE
                 REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                                       LEASES

              Upon the motion (the “Motion”)2 of YogaWorks, Inc. and Yoga Works, Inc., as debtors

     and debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”),

     for entry of an order (i) authorizing the Debtors to (a) reject the Burdensome Leases, each

     effective nunc pro tunc to the Petition Date, and (b) abandon any Remaining Property, (ii)

     granting related relief, and (iii) establishing procedures for the rejection of executory contracts

     and unexpired leases, all as more fully set forth in the Motion; and the Court having jurisdiction

     to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157(a) (b) and

     1334(b), and the Amended Standing Order of Reference from the United States District Court

     for the District of Delaware, dated February 29, 2012; and consideration of the Motion and the



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number is (1)
YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga Works, Inc., a California corporation (0457).

2   Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.



                                                                  5
            Case 20-12599-KBO             Doc 13-1    Filed 10/15/20      Page 2 of 6




requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided to the Notice Parties, and it appearing that no other or further notice need

be provided; and this Court having held a hearing to consider the relief requested in the Motion

(the “Hearing”); and upon the First Day Declaration; and the Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interest; and upon all of the proceedings had before the Court

and after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT

       1.      The Motion is GRANTED to the extent set forth herein.

       2.      Pursuant to section 365 of the Bankruptcy Code, the Burdensome Leases

identified on Schedule 1 attached hereto are hereby rejected nunc pro tunc to the Petition Date.

       3.      The Debtors do not waive any claims that they may have against any counterparty

to the Burdensome Leases, whether or not such claims arise under, are related to the rejection

of, or are independent of the Burdensome Leases.

       4.      The Debtors are authorized to abandon any personal property located at the

premises subject to the Burdensome Leases free and clear of all liens, claims, encumbrances,

interests, and rights of third parties.

       5.       Nothing herein shall prejudice the rights of the Debtors to argue that any of the

Burdensome Leases were terminated prior to the Petition Date; that any claim for damages

arising from the rejection of the Burdensome Leases is limited to the remedies available under

any applicable termination provision of such Burdensome Lease; or that any such claim is an


                                                 5
             Case 20-12599-KBO          Doc 13-1      Filed 10/15/20        Page 3 of 6




obligation of a third party and not that of the Debtors or their estates.

       6.      The following Rejection Procedures are hereby APPROVED:

               a.      Rejection Notice. The Debtors will file a notice (the “Rejection
       Notice”) setting forth the proposed rejection of one or more Contracts and/or Leases
       and will serve the Rejection Notice via U.S. mail on: (i) the counterparty to the
       Contract or Lease (the “Counterparty”) (and counsel, if known) under the respective
       Contract of Lease at the last known address available to the Debtors; (ii) with
       respect to Real Property Leases (“Real Property Leases”), any known third party
       having an interest in personal property located at the leased premises (“Leased
       Premises”); (iii) any party known to assert a lien in any property subject to the
       rejected Contract or Lease; (iv) counsel to Serene, Randy Michelson, Esq.,
       Michelson Law Group, 220 Montgomery Street, Suite 2100, San Francisco, CA
       94104; (v) counsel to Great Hill Partners, Kelly Dybala, Esq., Sidley Austin, 2021
       McKinney Ave., Suite 2000, Dallas, TX 75201, and Matthew A. Clemente, Esq.,
       Sidley Austin, One South Dearborn Street, Chicago, IL 60603; (vi) the Office of the
       United States Trustee for the District of Delaware, J. Caleb Boggs Building, 844
       King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn:
       Benjamin Hackman, Benjamin.A.Hackman@usdoj.gov), and (vi) counsel to any
       committee appointed in these Cases (collectively, the “Rejection Notice Parties”).

              b.       Content of Rejection Notice. The Rejection Notice shall be
       substantially in the form attached as Exhibit B. With respect to Real Property
       Leases, the Rejection Notice shall set forth the following information, to the best of
       the Debtors’ knowledge: (i) the street address of the related real property; (ii) the
       name and address of the landlord (the “Landlord”); (iii) the date on which the
       Debtors will vacate (or have vacated) the Leased Premises; and (iv) a brief
       description of any personal property or furniture, fixtures and equipment to be
       abandoned. With respect to all other Contracts or Leases to be rejected, the
       Rejection Notice shall set forth the following information, to the best of the
       Debtors’ knowledge: (i) the name and address of the Counterparty; and (ii) a brief
       description of the Contract or Lease to be rejected. All Rejection Notices will be
       accompanied by a copy of the proposed order approving the rejection of the
       Contracts and/or Leases set forth on the Rejection Notice (each such order a
       “Rejection Order”).

               c.       Objections. Should a party in interest object to the Debtors’ proposed
       rejection of a Contract or Lease, such party must file and serve a written objection
       (an “Objection”) so that it is filed with this Court and actually received by the
       following parties (the “Objection Notice Parties”) no later than fourteen (14) days
       after the date the Rejection Notice is filed: (i) proposed counsel to the Debtors: (a)
       Cozen O'Connor, 1201 North Market Street, Suite 1001, Wilmington, DE 19801,
       Attn: Thomas J. Francella, Jr., Esq. (TFrancella@cozen.com) and (b) Shulman
       Bastian Friedman & Bui LLP, 100 Spectrum Center Drive, Suite 600, Irvine, CA


                                                 5
     Case 20-12599-KBO           Doc 13-1     Filed 10/15/20      Page 4 of 6




92618, Attn: Alan J. Friedman, Esq. (afriedman@shulmanbastian.com) and Melissa
Davis Lowe, Esq. (mlowe@shulmanbastian.com); (ii) Whiteford Taylor & Preston
LLC, 500 N. King Street, Suite 500, Wilmington, Delaware 19801 Attn: Richard W.
Riley, rriley@wtplaw.com; (iii) counsel to Serene, Randy Michelson, Esq.,
Michelson Law Group, 220 Montgomery Street, Suite 2100, San Francisco, CA
94104; (iv) counsel to Great Hill Partners, Kelly Dybala, Esq., Sidley Austin, 2021
McKinney Ave., Suite 2000, Dallas, TX 75201 (kdybala@sidley.com), and Matthew
A. Clemente, Esq., Sidley Austin, One South Dearborn Street, Chicago, IL 60603
(mclemente@sidley.com); (v) the Office of the United States Trustee for the District
of Delaware, J. Caleb Boggs Building, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801 (Attn: Benjamin Hackman,
Benjamin.A.Hackman@usdoj.gov); and (vi) counsel to any committee appointed in
these Cases.

        d.     Effects of Failing to File an Objection to a Rejection Notice. If no
Objection to a Rejection Notice is timely filed and served, the applicable Contract
or Lease shall be deemed rejected on the effective date set forth in the Rejection
Notice (the “Rejection Date”); provided, however, that the Rejection Date for a
Real Property Lease shall not be earlier than the later of (i) the date the Debtors file
and serve a Rejection Notice for the Real Property Lease or (ii) the date the Debtors
relinquish control of the applicable Leased Premises by notifying the affected
Landlord in writing of the Debtors’ irrevocable surrender of the premises.

         e.      Remaining Property. Upon the Rejection Date, any personal property
or furniture, fixtures and equipment (the “Remaining Property”) remaining on the
Leased Premises shall be deemed abandoned by the Debtors and the Landlords may
dispose of any Remaining Property, in their sole discretion, free and clear of all
liens, claims, encumbrances and interests, and without any liability to the Debtors
and any third party and without waiver of any claim the Landlords may have against
the Debtors.

        f.      Effects of Filing an Objection to a Rejection Notice. If a timely
Objection to a Rejection Notice is filed and received in accordance with the
Rejection Procedures, the Debtors shall schedule a hearing on such Objection and
shall provide at least seven (7) days’ notice of such hearing to the objecting party
and the Objection Notice Parties. If this Court upholds the Debtors’ determination
to reject the applicable Contract or Lease, then the applicable Contract or Lease
shall be deemed rejected (i) as of the Rejection Date or (ii) as otherwise determined
by this Court as set forth in any order overruling such Objection.

        g.     Consent Orders. Any Objection may be resolved without a hearing
by an order of this Court submitted on a consensual basis by the Debtors and the
objecting party. If no Objection is filed, the Debtors may submit a form of order
with the Court under certification of counsel substantially in the form attached to
the Rejection Notice.


                                          5
             Case 20-12599-KBO         Doc 13-1        Filed 10/15/20     Page 5 of 6




               h.        Deadlines for Filing Claims. Any Rejection Order will be served on
       the appropriate Counterparties no later than five (5) days after entry of such order.
       Claims arising out of the rejection of Contracts or Leases must be filed on or before
       the later of (i) the deadline for filing proofs of claims established by this Court in
       these Cases or (ii) thirty-five (35) days after the date of entry of the applicable
       Rejection Order. If no proof of claim is timely filed, such claimant shall not be
       treated as a creditor with respect to such claims for voting on any chapter 11 plan in
       these Cases and shall be forever barred from asserting a claim for rejection damages
       and from participating in any distributions that may be made in connection with these
       Cases.

              i.      Treatment of Security Deposits. If the Debtors have deposited
       funds with a Counterparty or Landlord as a security deposit or other
       arrangement, such Counterparty may not setoff or otherwise use such deposit
       without the prior authority of this Court or agreement of the Debtors.

       7.      The form of Rejection Notice attached hereto as Exhibit B is hereby APPROVED.

       8.      The Debtors are authorized to send the Rejection Notices to the Counterparties

of the Contracts and Leases.

       9.      Nothing in the Motion or this Order shall prohibit the Debtors from filing one or

more motions to assume or reject executory contracts or unexpired leases.

       10.     The Debtors reserve all rights to contest any rejection claims and/or the

characterization of any lease as an unexpired lease.

       11.     The Debtors do not waive any claims they may have against Landlords and

Counterparties, regardless of whether such claims relate to the Contracts and Leases.

       12.     Nothing herein shall be construed as a concession or evidence that a Contract or

Lease has expired, been terminated or is otherwise not currently in full force and effect. The

Debtors’ rights with respect thereto are reserved, including their right to seek a later

determination of such matters and to dispute the validity, status, characterization or

enforceability of such Contract or Lease or any claims related thereto.

       13.     Nothing in the Motion or this Order shall be deemed or construed as an approval


                                                5
              Case 20-12599-KBO          Doc 13-1      Filed 10/15/20      Page 6 of 6




of an assumption of any lease, sublease, or contract pursuant to section 365 of the Bankruptcy

Code.

        14.     Notwithstanding entry of this Order, nothing herein shall create, nor is intended

to create, any rights in favor of, or enhance the status of any claim held by, any party.

        15.     Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

        16.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

effective and enforceable upon its entry.

        17.     Any proofs of claim for damages in connection with the rejection of the

Burdensome Leases, if any, shall be filed on or before the later of (a) the claims bar date established

by the Court in these chapter 11 cases, if any, or (b) thirty-five (35) days after entry of this Order.

        18.     The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.

        19.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.




                                                  5
